Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 01/04/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hybertson (US 2014/0020037 A1) in view of Yu (US 2013/0097628 A1). Hereinafter referred as Hybertson and Yu.
Regarding claim 1, Hybertson teaches a method for use in delivering targeted assets in a shared stream network environment (subscribers of the shared channel that subscribe to the stream can retrieve and playback the unicast-type data stream transmitted on the shared channel (page 2 paragraph (0018)) comprising: operating a network structure of one or more network platforms to establish a first multicast stream (page 3 paragraph (0022)) wherein multiple end user devices can simultaneously receive the stream (the server resource transmits the QAM signal over a backbone of a network for subsequent broadcast of the data stream in the QAM signal to the group of multiple subscribers in the cable network environment. The group can include multiple different subscribers, each of which has simultaneous and/or shared access to the adaptive bit data stream and the non-adaptive bit rate data stream in the QAM (page 2 paragraph (0012)); first inserting, into said first multicast stream (the multi-stream data channel includes first multicast content and second multicast content (page 3 paragraph (0022)), first programming content having a first asset delivery opportunity associated with a time window of said first programming content (the non-adaptive bit rate data stream can be multicast to subscribers regardless of whether any of the subscribers requests and/or tunes to decode such content for viewing. In accordance with content schedule information during the time slot between 5:00-6:00pm, the subscribers in network can utilize their respective communication systems to tune to an appropriate channel to retrieve content formatted as available non-adaptive bit rate data stream (page 8 paragraph (0115)); and second inserting, into a second multicast stream, the same as or different from said first stream, a set of at least two assets available for delivery in said first asset delivery opportunity (A subscriber 108 may wish to view the content 110 encoded in accordance with an adaptive bit rate (and potentially higher level of quality) instead of the standard format (e.g., non-adaptive bit rate). In such an instance, the subscriber in network 190-2 transmits a request to server resource 140 to retrieve the content 110 as an adaptive bit rate data stream. In response to receiving the request, the server resource 140 accesses corresponding tiered content associated with content 110 (e.g., tiered content can be available for content 110 in a manner as previously discussed for content 112) to produce the adaptive bit rate data stream. The server resource 140 forwards the adaptive bit rate data stream 115-2 over an available multi-stream data channel (page 8 paragraph (0116)) of said first programming content (a processing resource receives portions of a first data stream (page 3 paragraph (0023)) also see page 3 paragraph (0022)) together with asset metadata for use by end user devices in selecting one of said assets for delivery (each of the data streams included in the multi-stream data channel can include appropriate metadata to facilitate orderly playback of respective content (page 7 paragraph (0092)). Hybertson further teaches first programming content (page 6 paragraph (0079))
However, Hybertson is silent in teaching said asset metadata can be used by end user devices to select one of said assets for delivery in said first asset delivery opportunity of such that said end user devices can receive targeted assets via multicast. Yu teaches on (page 9 paragraph (0158)) The user equipment 81 receives and displays the NVOD program metadata for selection by a user, and the user may browse a list of NVOD program names and detailed information of a single program. After the user selects, from the NVOD program metadata, a next NVOD program that the user wishes to play, that is, after the user sends a playing request, the NVOD channel server 82 receives the request for playing the NVOD program, where the playing request is sent by the user equipment 81 and includes an NVOD program that the user selects from the NVOD program metadata through the user equipment 81, and the NVOD channel server 82 determines, according to the playing request, the next NVOD program to be played; and after determining the next NVOD program to be played, the NVOD channel server 82 sends the media stream of the determined NVOD program to the user equipment 81 in multicast/broadcast mode.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hybertson’s reference to include the teachings of Yu for said asset metadata to be used by end user devices to select one of said assets for delivery in said first asset delivery opportunity such that said end user devices can receive targeted assets via multicast. A useful combination is found on Yu (page 1 paragraph (0002)) the present invention relates to the field of near video on demand (NVOD) channels, and in particular, to a method, an apparatus, and a system for implementing an interactive NVOD channel.

Regarding claim 2, Hybertson and Yu teach the method as set forth in Claim 1. Hybertson teaches said first stream comprises a single multicast data transmission stream (figure 1 and page 1 paragraph (0005)) and said set of at least two assets is included together with said first programming content in said first stream (figure 6 and page 3 paragraph (0022)). 
Regarding claim 3, Hybertson and Yu teach the method as set forth in Claim 1. Hybertson teaches each of said at least two assets is associated with said time window of said asset delivery opportunity (figures 3 & 6 and page 8 paragraph (0113)). 
Regarding claim 4, Hybertson and Yu teach the method as set forth in Claim 1. Hybertson teaches each of said at least two assets is inserted into said first stream in synchronization with said time window of said asset delivery opportunity (if the subscriber 108-1 requests to view the content 110 at 6:15 pm, the server resource 140 transmits the content 110 as the adaptive bit rate data stream 115-2 in a same time frame of content as if the requested content were streamed starting at 6:00 pm. Each additional subscriber tuning to the adaptive bit rate data stream would be able to retrieve and view the same content as the first subscriber 108-1 requesting to view the content 110 at the adaptive bit rate. Assuming the content 110 is transmitted at the standard rate as well, each of the subscribers 108 can tune to the non-adaptive bit rate data stream 115-1 to view the respective content (page 9 paragraph (0118)). 
Regarding claim 5, Hybertson and Yu teach the method as set forth in Claim 1. Yu teaches determining a number of assets to be included in said set and selecting said assets based on an expected composition of an audience of said first stream (page 9 paragraph (0158)). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hybertson (US 2014/0020037 A1) in view of Yu (US 2013/0097628 A1) in view of Redford et al (US 8,660,545 B1). Hereinafter referred as Hybertson, Yu and Redford.
Regarding claim 6, Hybertson and Yu teach the method as set forth in Claim 5. However, Hybertson and Yu are silent in teaching said expected composition is based on messaging between data network structure and at least some of said end user devices. Redford teaches on (column 15 lines 20-30) specifically, the information in the two sets of messages 305 and 243 is selected by computer system 250 (FIG. 3C) based on one or more attributes of the user, such as age or gender. In the example shown in FIG. 3C, the user of handheld device 200 is a child and accordingly the information in messages 303 (such as advertisements for a laptop, stickers, and gloves) is selected based on the child's age, whereas the user of handheld device 241 is a parent and accordingly the information in messages 243 (such as advertisements for a comforter, detergent, and batteries) is selected based on the parent's age. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hybertson’s and Yu’s references to include the teachings of Redford for said expected composition is based on messaging between data network structure and at least some of said end user devices. A useful combination is found on Redford (column 2 lines 2-10) in many embodiments of the invention, display of supplementary information on the handheld screen is coordinated with the display of video on the television screen. In some embodiments, the supplementary information on the handheld screen is selected by a computer system to match the specific video being displayed on the TV screen.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hybertson (US 2014/0020037 A1) in view of Yu (US 2013/0097628 A1) in view of Kaufman et al (US 2020/0037035). Hereinafter referred as Hybertson, Yu and Kaufman.
Regarding claim 7, Hybertson and Yu teach the method as set forth in Claim 5. However, Hybertson and Yu are silent in teaching said expected composition is based on votes submitted by at least some of said end user devices with respect to said set of at least two assets. Kaufman teaches on (page 13 paragraph (0097)) in at least some applications the stream selection processes include solicitation, e.g., vote based data. Vote based data seeks live user input to demand data. Voting data becomes a form of preferential demand data and is used to influence the media delivery system. In some embodiments, voting can occur, for example, within a content delivery application or within an external application such as a social media application. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hybertson’s and Yu’s references to include the teachings of Kaufman for said expected composition is based on votes submitted by at least some of said end user devices with respect to said set of at least two assets. A useful combination is found on Kaufman (page 2 paragraph (0021)) many users in a common wireless service area may want to connect to the same media stream, such as a live event stream. It is customary for each endpoint device to establish a unique data session extending through a telecommunications service provider network to a source. For cellular endpoint devices, each endpoint device may be allocated one or more unique radio frequency (RF) carriers, time slots, and/or resource blocks, for a data session, with subsequent wired transport back from the cell site into the core network and/or the cloud. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hybertson (US 2014/0020037 A1) in view of Yu (US 2013/0097628 A1) in view of Prasad (US 2019/0379551 A1). Hereinafter referred as Hybertson, Yu and Prasad.
Regarding claim 8, Hybertson and Yu teach the method as set forth in Claim 1. However, Hybertson and Yu are silent in teaching receiving, from at least some of said end user devices, reports indicating assets delivered in connection with said first asset delivery opportunity. Prasad teaches on (page 3 paragraph (0026)) in some example embodiments, when the network detects that common content is being delivered to multiple users within a given base station(s) or target cell(s), the network may determine that there is an opportunity to establish a new sub-service flow to deliver the common content using multicast, broadcast transmission, rather than unicast service flows.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hybertson’s and Yu’s references to include the teachings of Prasad for receiving, from at least some of said end user devices, reports indicating assets delivered in connection with said first asset delivery opportunity. A useful combination is found on Prasad (page 1 paragraph (0004)) in some example embodiments, there is provided a method. The method may include detecting whether content is common content to be provided, via a multicast, broadcast transmission, to at least one user equipment; forwarding the common content to a multicast, broadcast gateway to enable delivery to the at least one user equipment via the multicast, broadcast transmission; and forwarding, as a unicast service flow, other content to the at least one user equipment to enable the at least one user equipment to selectively combine the unicast service flow with the common content carried by the multicast, broadcast transmission.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hybertson (US 2014/0020037 A1) in view of Yu (US 2013/0097628 A1) in view of Ahmad et al (US 2019/0034060 A1). Hereinafter referred as Hybertson, Yu and Ahmad.
Regarding claim 9, Hybertson and Yu teach the method as set forth in Claim 1. However, Hybertson and Yu are silent in teaching wherein said selecting is based on a comparison of targeting parameters of said assets with classification parameters associated with each one of said end user devices. Ahmad teaches on (page 3 paragraph (0022) in some embodiments, the at least one server can: re-calculate assessment data after the selection of the at least one remedial data packet for inclusion in the assessment; compare the recalculated assessment data to at least one target parameter; and determine that the recalculated assessment data meets the at least one target parameter.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hybertson’s and Yu’s references to include the teachings of Ahmad for said selecting is based on a comparison of targeting parameters of said assets with classification parameters associated with each one of said end user devices. A useful combination is found on Ahmad (page 1 paragraph (0005)) one aspect of the present disclosure relates to a system for providing content to a user via a user device. In some embodiments, the content is matched to a hardware configuration of the user device. The system includes a memory including: a user profile database containing information relating to a plurality of users, which information relating to the plurality of users identifies attributes of the plurality of users; and a content library database containing a plurality of data packets for providing to a user. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hybertson (US 2014/0020037 A1) in view of Yu (US 2013/0097628 A1) in view of Ahmad et al (US 2019/0034060) in view of Takemura et al (US 2010/0088426 A1). Hereinafter referred as Hybertson, Yu, Ahmad and Takemura.
Regarding claim 10, Hybertson, Yu and Ahmad teach the method as set forth in Claim 9. However, Hybertson, Yu and Ahmad are silent in teaching said comparison is performed at said data network structure. Takemura teaches on (page 6 paragraph (0091)) the channel selection processor 135 judges whether a network bandwidth and a buffering capacity necessary to receive the media stream of the judgment target channel remain (Step S207). The judgment is performed by comparing the network bandwidth and buffering capacity currently available, which are calculated in Step S205, with the network bandwidth and buffering capacity to be consumed.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hybertson’s, Yu’s and Ahmad’s references to include the teachings of Takemura for said comparison is performed at said data network structure. A useful combination is found on Takemura (page 1 paragraph (0002)) the present invention relates to a reception apparatus, a reception method, and a computer program, and more specifically, to a reception apparatus that receives data by multicast delivery, a reception method, and a computer program.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hybertson (US 2014/0020037 A1) in view of Yu (US 2013/0097628 A1) in view of Ahmad et al (US 2019/0034060) in view of Redford et al (US 8,660,545 B1). Hereinafter referred as Hybertson, Yu, Ahmad and Redford.
Regarding claim 11, Hybertson, Yu and Ahmad teach the method as set forth in Claim 9. However, Hybertson, Yu and Ahmad are silent in teaching said comparison is performed at each of said end user devices. Redford teaches on (column 15 lines 20-30) specifically, the information in the two sets of messages 305 and 243 is selected by computer system 250 (FIG. 3C) based on one or more attributes of the user, such as age or gender. In the example shown in FIG. 3C, the user of handheld device 200 is a child and accordingly the information in messages 303 (such as advertisements for a laptop, stickers, and gloves) is selected based on the child's age, whereas the user of handheld device 241 is a parent and accordingly the information in messages 243 (such as advertisements for a comforter, detergent, and batteries) is selected based on the parent's age. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hybertson’s, Yu’s and Ahmad’s references to include the teachings of Redford for said comparison is performed at each of said end user devices. A useful combination is found on Redford (column 2 lines 2-10) in many embodiments of the invention, display of supplementary information on the handheld screen is coordinated with the display of video on the television screen. In some embodiments, the supplementary information on the handheld screen is selected by a computer system to match the specific video being displayed on the TV screen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424